IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-60154




UNITED STATES OF AMERICA, for Secretary
of the Army,
                                                  Plaintiff-Appellee

versus


14.38 ACRES OF LAND, MORE OR LESS, SITUATED
IN LEFLORE COUNTY, STATE OF MISSISSIPPI; ET AL,

                                                          Defendants

JOSEPH C. COKER III,

                                                Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (4:92-CV-121-S-B)
                        - - - - - - - - - -
                            May 4, 2001

Before WIENER and STEWART, Circuit Judges, and SMITH,* District
Judge.

PER CURIAM**:

     Defendant-Appellant Joseph C. Coker III asks us to reverse the


     *
      District Judge of the Western District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
district court’s refusal to grant costs and fees under the Equal Access

to Justice Act (EAJA) after he prevailed in recovering severance damages

from the government in compensation for the diminution in value of the

remainder of his land following a condemnation taking of another,

contiguous portion of his property.     We affirm.

                                   I.

     The parties agreed on just compensation for the property actually

taken but could not agree on severance damages to the remaining

property, so the case proceeded to trial.      The government maintained

that there was no diminution in value to the remainder of Coker’s land,

and supported its litigation position with the testimony of four expert

witnesses, to wit, the Manager of the Yazoo Basin Project for the

Vicksburg District of the Corps of Engineers; a hydraulic engineer for

the Corps of Engineers; the Chief of the River Stabilization Branch of

the Vicksburg District of the Corps of Engineers and Channelization

Improvement Coordinator for the Mississippi River Channel Improvement

Projects; and a professional real estate appraiser who is also a realtor

and consultant.   All four experts gave professional opinions which

together, the government contended, showed why the portion of Coker’s

property that was not taken would have the same value after the taking

and the completion of new works projects affecting the property that it

had before.

     The jury disagreed and awarded Coker $237,566 in severance damages

to the land not taken.   After thus prevailing, Coker filed a motion for

attorneys’ fees and expenses under the EAJA.    Ultimately, the district

                                    2
court determined that, despite Coker’s prevailing on his principal

demand, the government was “substantially justified” in the positions

it took in the litigation.

                                              II.

       We review a district court’s denial of attorneys’ fees under the

EAJA       for   abuse    of   discretion.1         The   district   court’s    underlying

conclusions of law are reviewed de novo; its conclusions of fact are

reviewed for clear error.2

       The       EAJA    specifies   that   a   prevailing      party   other    than   the

government shall be awarded fees and other expenses “unless the court

finds that the position of the United States was substantially justified

or that special circumstances make an award unjust.”3                    “Substantially

justified” means that the position of the United States is justified in

substance or in the main —— that is, justified to a degree that could

satisfy a reasonable person.4           Thus, to be substantially justified, the

position of the government must have a reasonable basis in both fact and

law; however, it need not hold a winning hand.

                                              III.

       Our review of the entire record satisfies us that, despite Coker’s


       1
       See Pierce v. Underwood, 487 U.S. 552, 558 (1988); Hall v.
Shalala, 50 F.3d 367 (5th Cir. 1995).
       2
            See Parales v. Casillas, 950 F.2d 1066, 1072-73 (5th Cir.
1992).
       3
           28 U.S.C. § 2412(d)(1)(A).
       4
       See Sims v. Apfel, 2001 W.L. at p.4, citing Pierce v.
Underwood, 487 U.S. 552, 565 (1988).

                                                3
protestations and his criticism of the methodology and conclusions of

the government’s experts, the district court committed no error of fact

or law in its underlying findings and reasonings, and did not abuse its

discretion   in   its   ultimate   determination      that   the   government was

substantially justified in the litigating position it took in this case.

Consequently,     the   district   court’s   denial    of    Coker’s   motion   for

attorneys’ fees and costs under the EAJA is, in all respects,

AFFIRMED.




                                       4